Name: 2002/659/EC: Commission Decision of 19 August 2002 on the eligibility of expenditure to be incurred by certain Member States in 2002 for the collection and management of the data needed to conduct the Common Fisheries Policy (notified under document number C(2002) 3080)
 Type: Decision_ENTSCHEID
 Subject Matter: business organisation;  EU finance;  European construction;  information technology and data processing;  accounting;  fisheries
 Date Published: 2002-08-21

 Avis juridique important|32002D06592002/659/EC: Commission Decision of 19 August 2002 on the eligibility of expenditure to be incurred by certain Member States in 2002 for the collection and management of the data needed to conduct the Common Fisheries Policy (notified under document number C(2002) 3080) Official Journal L 224 , 21/08/2002 P. 0054 - 0057Commission Decisionof 19 August 2002on the eligibility of expenditure to be incurred by certain Member States in 2002 for the collection and management of the data needed to conduct the Common Fisheries Policy(notified under document number C(2002) 3080)(2002/659/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2000/439/EC of 29 June 2000 on a financial contribution from the Community towards the expenditure incurred by Member States in collecting data and for financing studies and pilot projects for carrying out the common fisheries policy(1), and in particular Article 4(3) thereof,Whereas:(1) According to Article 4(3) of Decision 2000/439/EC, the Commission, on the basis of the information provided by the Member States, decides each year on the eligibility of the expenditure forecast by the Member States and on the amount of the financial assistance from the Community for the following year.(2) The Commission has received five-year programmes from Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal, Finland, Sweden and the United Kingdom that describe the data they intend to collect between 1 January 2002 and 31 December 2006 pursuant to Council Regulation (EC) No 1543/2000 of 29 June 2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy(2). They have also submitted applications for a financial contribution for the expenditure referred to in Article 4 of Decision 2000/439/EC.(3) Following Article 6 of Commission Regulation (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended programme for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000(3), the Commission has examined Member States' National Programmes for 2002 and has assessed the eligibility of the expenditures on the basis of those programmes. A first instalment should be delivered to the Member States concerned in accordance with Article 6(1)(a) of Decision 2000/439/EC on the basis of that assessment.(4) A second instalment will be forwarded, in 2003, following the transmission and acceptance by the Commission of a financial and technical report of activity detailing the state of completion of the aims set at the time of drawing-up the minimum and extended programmes, in accordance with Article 6(1)(b) of Decision 2000/439/EC and Article 6(2) of Regulation (EC) No 1639/2001.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1This Decision establishes for 2002 the amount of the eligible expenditure for each Member State and the rates of the Community financial contribution for the collection and management of the data needed to conduct the common fisheries policy.Article 2Expenditure incurred in collecting and managing of the data needed to conduct the common fisheries policy, as set out in Annex I, shall qualify for a financial contribution up to 50 % of the eligible expenditure within the minimum programme.Article 3Expenditure incurred in collecting and managing of the data needed to conduct the Common Fisheries Policy, as set out in Annex II, shall qualify for a financial contribution up to 35 % of the eligible expenditure within the extended programme.Article 41. The Community shall pay a first instalment of 50 % of the financial contribution set out in Annexes I and II.2. A second instalment will be delivered in 2003, after the reception and acceptance of a financial and a technical report provided for in Article 6(1)(b) of Decision 2000/439/EC.Article 51. The euro exchange rate used to calculate the amounts eligible under this Decision shall be the rate in force in August 2001.2. The expenditure declarations and applications for advances in national currency received from the Member States not participating in the third stage of economic and monetary union shall be converted into euro at the rate in force for the month in which those declarations and applications reach the Commission.Article 6This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 19 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 176, 15.7.2000, p. 42.(2) OJ L 176, 15.7.2001, p. 1.(3) OJ L 222, 17.8.2001, p. 53.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>